DETAILED ACTION
Status of Claims
1.	This is a non-final office action in response to the applicant’s arguments/remarks filed on 10/08/2020.
2.	Claims 1, 5, and 12-13 have been amended.
3.	Claims 1-13 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.
 
Information Disclosure Statement
5.	The information disclosure statement (IDS), submitted on 07/07/2020, is in compliance with the provision of 37 CFR 1.97.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
7.	35 U.S.C. § 112:
The amended claims have overcome the 35 U.S.C. § 112 rejections, and the 35 U.S.C. § 112 rejections have been withdrawn. However, the amended claims cause new 35 U.S.C. § 112 issues, and the applicant has been advised to check the details in the 35 U.S.C. § 112 rejection section.
		
8.	35 U.S.C. § 103:
In response to the applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cohen discloses verifying the ownership of a digital asset by comparing a user key received in a transaction to a stored user key associated with the digital asset (see Fig. 1; paragraph [0024]; and paragraphs [0032]-[0037]). MCCONAGHY discloses using a public key/address of a transaction associated with a digital asset on a blockchain to prove the ownership of the digital asset (see paragraph [0021] and 

The applicant’s amendments have overcome the 35. U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 rejections.

Double Patenting
9.	Claims 1, 3-6, 8-9, and 12-13 of this application are patentably indistinct from claims 1, 3-6, 9-10, and 14-15 of Application No. 16/300,528. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. The applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in 

11.	Claims 1, 3-6, 8-9, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9-10, and 14-15 of copending Application No. 16/300,528 (528 application). The claims are not patentably distinct from each other.
Per Claim 1: Although claim 1 of this application and claim 1 of the 528 application are not identical, they are not patentably distinct from each other because the computer software is one of controlled digital asset types, distributed hash table is one of separate storage resources, and an entry has be stored in order to retrieve from a storage resource.
Per Claim 3: Although claim 3 of this application and claim 3 of the 528 application are not identical, they are not patentably distinct from each other because the computer software is one of controlled digital asset types.
Per Claim 4: Although claim 4 of this application and claim 4 of the 528 application are not identical, they are not patentably distinct from each other because the computer software is one of controlled digital asset types.
Per Claim 5: Although claim 5 of this application and claim 5 of the 528 application are not identical, they are not patentably distinct from each other because the computer software is one of controlled digital asset types.
Per Claim 6: Although claim 6 of this application and claim 6 of the 528 application are not identical, they are not patentably distinct from each other because the computer software is one of controlled digital asset types.
Per Claim 8: Claim 8 of this application and Claim 9 of the 528 application are identical.
Per Claim 9: Claim 9 of this application and Claim 10 of the 528 application are identical.
Per Claim 12: Although claim 12 of this application and claim 14 of the 528 application are not identical, they are not patentably distinct from each other because the computer software is one of controlled digital asset types, distributed hash table is one of separate storage resources, and an entry has be stored in order to retrieve from a storage resource. Claim 12 of this application recites “[a] computer software program for verifying ownership of a controlled digital asset for installation using a peer-to-peer distributed ledger and a separate storage resource.” This is an intended use of a computer software program, and fails to limit the claim.
Per Claim 13: Although claim 13 of this application and claim 15 of the 528 application are not identical, they are not patentably distinct from each other because the computer software is one of controlled digital asset types, 

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claim 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims 1, 12, and 13 recite “determining (determine), from a metadata (M) in a redeem script of a transaction record stored on the peer-to-peer distributed ledger, a hash value (H2) representative of details of the controlled digital asset and a second user public key (PU2) associated with a second user (U2).” The claim limitations recite steps/functions wherein neither the specification nor the drawings disclose in detail the 
	The dependent claims 2-11 are rejected because they depend on the rejected independent claims.

Claim Rejections - 35 USC § 101
14.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


15.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-11 are directed to a method, claims 12 is directed to a non-transitory computer-readable storage medium, and claim 13 is directed to a system. Therefore, these claims fall within the four statutory categories of invention. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a peer-to-peer distributed ledger, a distributed hash table, a processing device, and a peer-to-peer network, merely use a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a peer-to-peer distributed ledger, a distributed hash table, a processing device, and a peer-to-peer network to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of verifying the ownership of a digital asset by comparing the keys. As discussed above, taking the claim elements separately, the peer-to-peer distributed ledger, the distributed hash table, the processing device, and the peer-to-peer network perform the steps or functions of determining a user public key and a hash value; determining a public key; comparing the keys; and verifying the ownership of the digital asset. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of verifying the ownership of a digital asset by comparing the keys. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-11 further describe the abstract idea of verifying the ownership of a digital asset by comparing the keys. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


17.	Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20120272336 A1) in view of Feeney et al. (US 20170324711 A1), and further in view of Belshe et al. (US 20150120569 A1).
Claims 1, 12, and 13:
Cohen discloses determining, from a transaction request, a identifier (i.e., a name) of a controlled digital asset and a second user key associated with a second user (U2); determining a second key associated with the second user (U2) from an entry retrieved from the separate storage resource (i.e., library) associated with the controlled digital asset; comparing the second user key and the second key; and verifying the ownership of the controlled digital asset (i.e., content) based on the comparing of the second user key and the second key. (See Fig. 1; paragraph [0024]; and paragraphs [0032]-[0037], “Verification engine 108 compares user key 124 included in request 128 for transcoded content 120 to the user keys associated with various items of transcoded content in library 118. In the example of FIG. 1, user key 124 is associated with transcoded content 120 via pointer 126. Verification engine 108 determines a match between 
Cohen does not disclose the following:
the second user key and the second key are public keys;
a metadata in a redeem script of a transaction record stored on a peer-to-peer distributed ledger comprising a hash value (H2) representative of details of the controlled digital asset and a second user public key; and
using the hash value (H2) as the key of a key-value pair on a separated storage resource.
However, Feeney et al. discloses proving the ownership of a digital asset associated with an blockchain address/public key in a transaction record stored on a peer-to-peer distributed ledger; a script of a transaction record stored on a peer-to-peer distributed ledger comprising a hash value (H2) representative of details of the digital asset; and using the hash value (H2) retrieved from the script as the key of a key-value pair on a separated storage resource. (See paragraphs [0052]-[0054]; paragraph [0063], “For example, with Bitcoin, if the original Bitcoin address associated with the artwork is made publically available, [since all Bitcoin transactions are publicly available via Bitcoin Block chain, which is a 
The way of using user keys or public keys to verify the ownership of digital assets, such as content, is analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen, to incorporate with the teachings of Feeney et al., and to adopt peer-to-peer technology, such as blockchain distributed ledger to store the sensitive information and public key for verifying the ownership of controlled 
The combination of Cohen and Feeney et al. discloses the claimed invention but does not explicitly disclose the following:
a metadata in a redeem script comprising a hash value and a public key.
However, Belshe et al. discloses a metadata in a redeem script of a transaction record stored on a peer-to-peer distributed ledger comprising a user public key and other customized data. (See paragraph [0027], “[i]n an example, processing device 12 may be configured to generate the digital currency address by inputting the public keys into the Pay To Script Hash [P2SH],” and paragraphs [0062]-[0069], “[t]ransactions can include a metadata field. The processing device 12 may be configured to insert the public key in the metadata field.…In an example in which the digital currency corresponds to Bitcoin, the processing device 12 may be configured to insert data corresponding to the public key into a Bitcoin script of a transaction output….The data can be encoded into the script without affecting the result of running the script….The processing device 12 may be configured to modify the script to embed data and yet still remain TRUE when run for unlocking.… therefore can be used by the processing device 12 to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen and Feeney et al., to incorporate with the teachings of Belshe et al., and to include a metadata with a public key and other customized data, such as a hash value of a digital asset, on a P2SH/redeem script, so that the processing device can encode the metadata comprising a public key and other data in the script.
Claims 1, 12, and 13 recite “from a metadata in a redeem script of a transaction record wherein the second user public key (PU2) is retrieved from metadata [M] in an output script of the transaction.” These claims contain not positively recited limitations and as such will not differentiate claims from the prior art (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.” (See In re Wilder, 166 USPQ545 (C.C.P.A. 1970)).
Claims 1, 12, and 13 recite “from a metadata (M) in a redeem script of a transaction record stored on the peer-to-peer distributed.” This describes characteristics of the metadata. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior 
Claim 12 recites “[a] computer software program for verifying ownership of a controlled digital asset for installation using a peer-to-peer distributed ledger and a separate storage resource.” This recites the intended use of the software program. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 2:
Cohen in view of Feeney et al. and Belshe et al. discloses limitations shown above.
Cohen further discloses wherein the controlled digital asset is a portion of item of software; or the separate storage resource is a distributed hash table; or the method further comprises sending, over a communications network: data (D1) associated with the controlled digital asset; a first hash value (H1) based on the controlled digital asset; and a second hash value (H2) based on the controlled digital asset and the first hash value (H1); or wherein the second hash value (H2) is assigned to a key of a key-value pair and the data (D1) and the first hash value (H1) are assigned to the value in the key-value pair, wherein the value of the key-value pair comprises an identifier indicative of the location of the controlled digital asset; or comparing the second user key (PU2) and the second  key (P2) comprises determining whether the second user key (PU2) and the second key (P2) match. (See paragraphs [0032]-[0037]).
Feeney et al. discloses proving the ownership of a digital asset associated with an blockchain address/public key in a transaction record stored on a peer-to-peer distributed ledger. (See paragraphs [0052]-[0054]; paragraph [0063].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen, to incorporate with the teachings of Feeney et al., and to adopt peer-to-peer technology, such as blockchain distributed ledger to store the sensitive information and public key for verifying the ownership of the digital asset, so that affirming ownership of the file can be done in the same way that Bitcoins are transferred in today’s market.
With respect to “wherein the controlled digital asset is a portion of item of software,” this is nonfunctional descriptive material as it only describes the characteristics of the controlled digital asset. The characteristics are not used to perform any of recited method steps. 
With respect to “the separate storage resource is a distributed hash table,” this is nonfunctional descriptive material as it only describes the characteristics of 
Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

18.	Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20120272336 A1) in view of Feeney et al. (US 20170324711 A1), and further in view of Belshe et al. (US 20150120569 A1), and Xu et al. (US 20170141926 A1).
Claim 3:
Cohen in view of Feeney et al. and Belshe et al. discloses limitations shown above.
None of Cohen, Feeney et al., and Belshe et al. discloses wherein the controlled digital asset comprises a header and a body.
wherein the [API message] comprises a header and a body (see paragraphs [0130]-[0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Feeney et al., and Belshe et al., to incorporate with the teachings of Xu et al., and to provide the digital asset with a header and a body, so that the header hash includes hashing some of all of the customer header fields specific to the service provider for debugging or validation.
With respect to “wherein the controlled digital asset comprises a header and a body,” this is nonfunctional descriptive material as it only describes the structure of the controlled digital asset. The controlled digital asset structure is not used to perform any of recited method steps. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential)).

Claim 4:
Cohen in view of Feeney et al., Belshe et al., and Xu et al. discloses limitations shown above.
Xu et al. further discloses wherein the header comprises a hash value of the body of the [API message] (see paragraph [0131]).

With respect to “wherein the header comprises a hash value of the body of the controlled digital asset,” this is nonfunctional descriptive material as it only describes the structure of the controlled digital asset. The controlled digital asset structure is not used to perform any of recited method steps. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential)).

Claim 5:
Cohen in view of Feeney et al., Belshe et al., and Xu et al. discloses limitations shown above.
Xu et al. further discloses wherein the header further comprises a hash value (H2) of a data associated with the [API message] (see paragraph [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Feeney et al., and Belshe et al., to incorporate with the teachings of Xu 
With respect to “wherein the header further comprises a hash value (H2) of a data associated with the controlled digital asset or a licence,” this is nonfunctional descriptive material as it only describes the structure of the controlled digital asset. The controlled digital asset structure is not used to perform any of recited method steps. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential)).

Claim 6:
Cohen in view of Feeney et al., Belshe et al., and Xu et al. discloses limitations shown above.
Xu et al. further discloses wherein the body of the [API message] comprises an [content of the API message] (see paragraph [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Feeney et al., and Belshe et al., to incorporate with the teachings of Xu 
With respect to “wherein the body of the controlled digital asset comprises an executable of a portion or item of computer software,” this is nonfunctional descriptive material as it only describes the structure of the controlled digital asset. The controlled digital asset structure is not used to perform any of recited method steps. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential)).

Claim 7:
Cohen in view of Feeney et al., Belshe et al., and Xu et al. discloses limitations shown above.
Cohen further discloses that before determining the second user […] key (PU2), the method comprises encrypting the [content] (See paragraph [0024]).

19.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20120272336 A1) in view of Feeney et al. (US 20170324711 A1), and further in view of Belshe et al. (US 20150120569 A1), Xu et al. (US 20170141926 A1), and LE SAINT et al. (US 20160241389 A1).
Claim 8:

None of Cohen, Feeney et al., Belshe et al., and Xu et al. explicitly discloses the following:
determining a generator value (GV); determining a second user second public key (P2U2) based on the second user public key (PU2) and the generator value (GV), wherein the second user second public key (P2U2) forms a cryptographic pair with a second user second private key (V2U2); determining a first user second public key (P2U1) based on a first user public key (PU1) and the generator value (GV), wherein the first user second public key (P2U1) forms a cryptographic pair with a first user second private key (V2U1); determining a common secret (CS) based on the second user second public key (P2U2) and the first user second private key (V2U1); and encrypting the executable of the computer software with the common secret (CS) to generate an encrypted executable of the computer software.
However, LE SAINT et al. discloses the following:
a.	determining a generator value (GV) (see paragraphs [0038]-[0039]).
b.	determining a second user second public key (P2U2) based on the second user public key (PU2) and the generator value (GV), wherein the second user second public key (P2U2) forms a cryptographic pair with a second user second private key (V2U2) (see paragraph [0075] and paragraph [0116]).
determining a first user second public key (P2U1) based on a first user public key (PU1) and the generator value (GV), wherein the first user second public key (P2U1) forms a cryptographic pair with a first user second private key (V2U1) (see paragraph [0116] and paragraph [0132]).
 d.	determining a common secret (CS) based on the second user second public key (P2U2) and the first user second private key (V2U1) (see paragraph [0116]).
e.	encrypting the [request data] with the common secret (CS) to generate an encrypted [request data] (see paragraph [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Feeney et al., Belshe et al., and Xu et al., to incorporate with the teachings of LE SAINT et al., and to obtain the shared secret by the private and public keys and use the obtained shared secret to encrypt the sensitive information, so as to protect a message between the client device and the server computer.

Claim 9:
Cohen in view of Feeney et al., Belshe et al., Xu et al., and LE SAINT et al. discloses limitations shown above.
LE SAINT et al. further discloses the following:
determining the common secret (CS) based on the first user second public key (P2U1) and the second user second private key (V2U2) (see paragraph [0157], paragraph [0223], and Fig. 13).
b.	decrypting the [payload] with the common secret (CS) to generate a decrypted [payload] (see paragraph [0223] and Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Feeney et al., Belshe et al., and Xu et al., to incorporate with the teachings of LE SAINT et al., and to obtain the shared secret from the private and public keys and use the obtained shared secret to decrypt the sensitive information, so as to make the installation process more secure.

Claim 10:
Cohen in view of Feeney et al., Belshe et al., Xu et al., and LE SAINT et al. discloses limitations shown above.
Cohen further discloses [viewing/downloading] the decrypted [content] on the processing device associated with the second user (U2) (see paragraph [0037]).

20.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20120272336 A1) in view of Feeney et al. (US 20170324711 A1), and further in view of Belshe et al. (US 20150120569 A1), Xu et al. (US 20170141926 A1), LE SAINT et al. (US 20160241389 A1), and Murphy et al. (US 9940444 B1).
Claim 11:
Cohen in view of Feeney et al., Belshe et al., Xu et al., and LE SAINT et al. discloses limitations shown above.
None of Cohen, Feeney et al., Belshe et al., Xu et al., and LE SAINT et al. explicitly discloses the following:
determining an activation key (AK) from the second user (U2); and executing instructions of the decrypted executable of the computer software based on the activation key (AK) on the processing device associated with the second user (U2).
However, Murphy et al. discloses the following:
a.	determining an activation key (AK) from the second user (U2) (see col 4, lines 50-64).
b.	executing instructions of the decrypted executable of the computer software based on the activation key (AK) (see col 9, lines 11-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Feeney et al., Belshe et al., Xu et al., and LE SAINT et al., to incorporate with the teachings of Murphy, and to integrate the activation key into the system, so as to install the software using a unlock code.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to the
applicant’s disclosure.
Smith et al. (US 20170316390 A1) discloses including a public attest key which is generated by the hash of user information with a public key and other public keys in a P2SH redeem script.
CHEN et al. (US 20180374173 A1) discloses storing the copyright management transaction in a blockchain and tracking the ownership of a digital asset.
 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/C.D./Examiner, Art Unit 3685           

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687